DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claims 1-20 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 05/16/2022.
Information disclosed and list on PTO 1449 was considered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claims 1-20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a control signal at the control signal terminal is configured to represent volatile biological neural processes of the neuromorphic memory element; and 
a bias voltage between the input signal terminal and the output signal terminal is configured to represent non-volatile biological neural processes of the neuromorphic memory element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827